Name: Commission Regulation (EC) No 375/2007 of 30 March 2007 amending Regulation (EC) No 1702/2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (Text with EEA relevance )
 Type: Regulation
 Subject Matter: technology and technical regulations;  air and space transport;  mechanical engineering
 Date Published: nan

 4.4.2007 EN Official Journal of the European Union L 94/3 COMMISSION REGULATION (EC) No 375/2007 of 30 March 2007 amending Regulation (EC) No 1702/2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1592/2002 of the European Parliament and of the Council of 15 July 2002 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (1), and in particular Articles 5 and 6 thereof, Whereas: (1) Aircrafts subject to the provisions of Regulation (EC) No 1592/2002 must all be issued an airworthiness certificate or permit to fly in accordance with Commission Regulation (EC) No 1702/2003 of 24 September 2003 laying down implementing rules for the airworthiness and environmental certification of aircrafts and related products, parts and appliances, as well as for the certification of design and production organisations (2) before 28 March 2007. In the absence of such a certificate or permit to fly they are not entitled to be used after that date by Community operators in the territory of Member States. (2) According to article 2(3)(c) of Commission Regulation (EC) No 1702/2003, the European Aviation Safety Agency (hereinafter the Agency) is required to determine before 28 March 2007 the approved design necessary to issue the airworthiness certificates or permits to fly of aircrafts registered in Member States, which do not meet the requirements of its Article 2(3)(a). Such determination could not be done by the Agency within that time period for many aeronautical products because it had not received the necessary applications by their designers. (3) While airworthiness certificates should only be issued when the Agency has been able, following a technical evaluation of the product, to approve their design restricted certificates of airworthiness can be issued for a limited period of time to allow the continued operation of these aircrafts and to enable the Agency to review their design. (4) Time did not permit the adoption of specific airworthiness specifications by the Agency before 28 March 2007. It is however possible to determine an approved design by reference to that of the State of design as this was done for most aircrafts for which a type certificate had been issued by Member States before 28 September 2003. (5) Such a determination should only be made for those aircrafts to which Member States had issued certificates of airworthiness, excluding restricted certificates of airworthiness and permits to fly, in order to ensure that such aircrafts meet at least the safety requirements as specified by the Convention on International Civil Aviation in its Annex 8. (6) In order to minimise safety risks and limit distortions of competition the envisaged measure should apply only with respect to aircrafts to which a Member State had issued a certificate of airworthiness, and which was on the register of that Member State, by the date when Regulation (EC) No 1702/2003 became applicable in that Member State (3). The owners of such aircrafts were not aware, at the time of registration, of the risk that it would not be allowed to continue operations after 28 March 2007. In contrast, the owners of aircrafts registered in a Member State after the date on which Regulation (EC) No 1703/2003 became applicable in that Member State were aware, at the time of registration, that such aircrafts would not be allowed to continue operating after 28 March 2007, unless the Agency was able to approve their design by that date. (7) It is considered necessary to ensure that aircrafts eligible for the envisaged measure should exclusively be aircrafts for which the representative authority of the State of design accepts through a working arrangement in accordance with Article 18 of Regulation (EC) No 1592/2002 to assist the Agency in ensuring the continued oversight of the so determined approved design. (8) The envisaged measure should be of a temporary nature to mitigate the risks associated to the limited technical knowledge that the Agency has of the design of the affected products. It is also necessary to create an incentive for designers to assist the Agency in determining the necessary approved design to fully integrate their aircrafts in the Community system. In addition, the application of different regulatory regimes to aircrafts involved in the same operations raises issues of unfair competition in the internal market and cannot be perpetuated indefinitely. Therefore the validity of the measure should be limited to a 12-month period, which may be extended by a maximum of 18 months, provided that a certification process has been undertaken and can be concluded during that period. (9) Article 2(3)(a) of Regulation (EC) No 1702/2003 only refers to aircrafts that were issued a type-certificate. However a number of aircrafts that should be eligible for the measure specified in that Article have never been issued a type-certificate because such documents were not required by ICAO Standards applicable at the time they were designed and certificated. Clarification is therefore needed to ensure that such aircrafts can continue to be issued a certificate of airworthiness. (10) Regulation (EC) No 1702/2003 should be amended to avoid confusion and legal uncertainty with regard to Part 21A.173(b)(2) and Part 21A.184 of the Annex to that Regulation, which refer to specific certification specification instead of specific airworthiness specification as specified in Articles 5(3)(b) and 15(1)(b) of Regulation (EC) No 1592/2002. (11) By derogation from the rules for issuance of certificates of airworthiness, Article 5 (3)(a) of Regulation (EC) No 1592/2002 provides for the issuance of a permit to fly. Such a permit is generally issued when a certificate of airworthiness is temporarily invalid, for example as the result of a damage, or when a certificate of airworthiness cannot be issued for instance when the aircrafts does not comply with the essential requirements for airworthiness or when compliance with those requirements has not yet been shown, but the aircrafts is nevertheless capable of performing a safe flight. (12) Following the end of the transition period for permits to fly, it is necessary to adopt common requirements and administrative procedures for the issuance of these permits which will contain all the conditions necessary to mitigate the risk of deviations from the essential requirements, therefore ensuring recognition of the permits to fly by all Member States in accordance with Article 8 of Regulation (EC) No 1592/2002. (13) The measures provided for in this Regulation are based on the opinions issued by the Agency (4) in accordance with Articles 12(2)(b) and 14(1) of Regulation (EC) No 1592/2002. (14) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 54(3) of Regulation (EC) No 1592/2002, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1702/2003 is amended as follows: 1. Article 2 is replaced by the following: Article 2 Products, parts and appliances certification 1. Products, parts and appliances shall be issued certificates as specified in Part 21. 2. By way of derogation from paragraph 1, aircrafts, including any installed product, part and appliance, which are not registered in a Member State shall be exempted from the provisions of Subparts H and I of Part 21. They shall also be exempted from the provisions of Subpart P of Part 21 except when aircrafts identification marks are prescribed by a Member State. 3. Where reference is made in the Annex (Part 21) to apply and/or to comply with the provisions of Annex I (Part M) to Commission Regulation (EC) No 2042/2003 and a Member State has elected, pursuant to Article 7(3)(a) and (b) of that Regulation, not to apply that Part until 28 September 2008, the relevant national rules shall apply instead until that date. Article 2a Continued validity of type-certificates and related certificates of airworthiness 1. With regard to products which had a type-certificate, or a document allowing the issuing of a certificate of airworthiness, issued before 28 September 2003 by a Member State, the following provisions shall apply: (a) the product shall be deemed to have a type-certificate issued in accordance with this Regulation when: (i) its type-certification basis was:  the JAA type-certification basis, for products that have been certificated under JAA procedures, as defined in their JAA data sheet, or  for other products, the type-certification basis as defined in the type-certificate data sheet of the State of design, if that State of design was:  a Member State, unless the Agency determines, taking into account, in particular, airworthiness codes used and service experience, that such type-certification basis does not provide for a level of safety equivalent to that required by the Basic Regulation and this Regulation, or  a State with which a Member State had concluded a bilateral airworthiness agreement or similar arrangement under which such products have been certificated on the basis of that State of design airworthiness codes, unless the Agency determines that such airworthiness codes or service experience or the safety system of that State of design do not provide for a level of safety equivalent to that required by Regulation (EC) No 1592/2002 and this Regulation. The Agency shall make a first evaluation of the implication of the provisions of the second indent in view of producing an opinion to the Commission including possible amendments to this Regulation; (ii) the environmental protection requirements were those laid down in Annex 16 to the Chicago Convention, as applicable to the product; (iii) the applicable airworthiness directives were those of the State of design. (b) The design of an individual aircrafts, which was on the register of a Member State before 28 September 2003, shall be deemed to have been approved in accordance with this Regulation when: (i) its basic type design was part of a type-certificate referred to in point (a); (ii) all changes to this basic type design, which were not under the responsibility of the type-certificate holder, had been approved; and (iii) the airworthiness directives issued or adopted by the Member State of registry before 28 September 2003 were complied with, including any variations to the airworthiness directives of the State of design agreed by the Member State of registry. (c) The Agency shall determine the type-certificate of the products not meeting the requirements of point (a) before 28 March 2007. (d) The Agency shall determine the type-certificate data sheet for noise for all products covered by point (a) before 28 March 2007. Until such determination, Member States may continue to issue noise certificates in accordance with applicable national regulations. 2. With regard to products for which a type-certification process was proceeding through the JAA or a Member State on 28 September 2003, the following shall apply: (a) if a product is under certification by several Member States, the most advanced project shall be used as the reference; (b) 21A.15(a), (b) and (c) of Part 21 shall not apply; (c) by way of derogation from 21A.17(a) of Part 21, the type-certification basis shall be that established by the JAA or, where applicable, the Member State at the date of application for the approval; (d) compliance findings made under JAA or Member State procedures shall be deemed to have been made by the Agency for the purpose of complying with 21A.20(a) and (b) of Part 21. 3. With regard to products that have a national type-certificate, or equivalent, and for which the approval process of a change carried out by a Member State was not finalised at the time when the type-certificate had to be in accordance with this Regulation, the following shall apply: (a) if an approval process is being carried out by several Member States, the most advanced project shall be used as the reference; (b) 21A.93 of Part 21 shall not apply; (c) the applicable type-certification basis shall be that established by the JAA or, where applicable, the Member State at the date of application for the approval of change; (d) compliance findings made under JAA or Member State procedures shall be deemed to have been made by the Agency for the purpose of complying with 21A.103(a)(2) and (b) of Part 21. 4. With regard to products that had a national type-certificate, or equivalent, and for which the approval process of a major repair design carried out by a Member State was not finalised at the time when the type-certificate had to be determined in accordance with this Regulation, compliance findings made under JAA or Member State procedures shall be deemed to have been made by the Agency for the purpose of complying with 21A.433(a) of Part 21. 5. A certificate of airworthiness issued by a Member State attesting conformity with a type-certificate determined in accordance with paragraph 1 shall be deemed to comply with this Regulation. Article 2b Continued validity of supplemental type-certificates 1. With regard to supplemental type-certificates issued by a Member State under JAA procedures or applicable national procedures and with regard to changes to products proposed by persons other than the type-certificate holder of the product, which were approved by a Member State under applicable national procedures, if the supplemental type-certificate, or change, was valid on 28 September 2003, the supplemental type-certificate, or change shall be deemed to have been issued under this Regulation. 2. With regard to supplemental type-certificates for which a certification process was being carried out by a Member State on 28 September 2003 under applicable JAA supplemental type-certificate procedures and with regard to major changes to products, proposed by persons other than the type-certificate holder of the product, for which a certification process was being carried out by a Member State on 28 September 2003 under applicable national procedures, the following shall apply: (a) if a certification process was being carried out by several Member States, the most advanced project shall be used as the reference; (b) 21A.113 (a) and (b) of Part 21 shall not apply; (c) the applicable certification basis shall be that established by the JAA or, where applicable, the Member State at the date of application for the supplemental type-certificate or the major change approval; (d) the compliance findings made under JAA or Member State procedures shall be deemed to have been made by the Agency for the purpose of complying with 21A.115(a) of Part 21. Article 2c Continued operation of certain aircrafts registered by Member States 1. With regard to an aircrafts that cannot be deemed to have a type-certificate issued in accordance with Article 2a (1)(a) of this Regulation, that has been issued a certificate of airworthiness by a Member State before Regulation (EC) No 1702/2003 became applicable in that Member State (5), was on its register on that date, and was still on the register of a Member State on 28 March 2007, the combination of the following shall be deemed to constitute the applicable specific airworthiness specifications issued in accordance with this Regulation: (a) the type-certificate data sheet and type-certificate data sheet for noise, or equivalent documents, of the State of design, provided that the State of design has concluded the appropriate working arrangement in accordance with Article 18 of Regulation (EC) No 1592/2002 with the Agency covering the continued airworthiness of the design of such an aircrafts; (b) the environmental protection requirements laid down in Annex 16 to the Chicago Convention, as applicable to that aircrafts; and (c) the mandatory continuing airworthiness information of the State of design. 2. The specific airworthiness specifications shall allow the continuation of the type of operations that the aircrafts concerned was entitled to perform on 28 March 2007 and shall be valid until 28 March 2008, unless these specifications are replaced before that date by a design and environmental approval issued by the Agency in accordance with this Regulation. Restricted certificates of airworthiness for the aircrafts concerned shall be issued by Member States pursuant to Part 21 Subpart H when conformity with these specifications is attested. 3. The Commission may extend the period of validity referred to in paragraph 2 by a maximum of 18 months for aircrafts of a certain type, provided that a certification process of that type of aircrafts has been undertaken by the Agency before 28 March 2008 and that the Agency determines that such process can be concluded within the additional period of validity. In such case the Agency will notify its determination to the Commission. Article 2d Continued validity of parts and appliances certificates 1. Approvals of parts and appliances issued by a Member State and valid on 28 September 2003 shall be deemed to have been issued in accordance with this Regulation. 2. With regard to parts and appliances for which an approval or authorisation process was being carried out by a Member State on 28 September 2003, the following shall apply: (a) if an authorisation process was being carried out by several Member States, the most advanced project shall be used as the reference; (b) 21A.603 of Part 21 shall not apply; (c) the applicable data requirements under 21A.605 of Part 21 shall be those established by the relevant Member State, at the date of application for the approval or authorisation; (d) compliance findings made by the relevant Member State shall be deemed to have been made by the Agency for the purpose of complying with 21A.606(b) of Part 21. Article 2e Permit to fly The conditions determined before 28 March 2007 by the Member States for permits to fly or other airworthiness certificate issued for aircrafts which did not hold a certificate of airworthiness or restricted certificate of airworthiness issued under this Regulation, are deemed to be determined in accordance with this Regulation, unless the Agency determines before 28 March 2008 that such conditions do not provide for a level of safety equivalent to that required by Regulation (EC) No 1592/2002 or this Regulation. The permit to fly or other airworthiness certificate issued by Member States before 28 March 2007 for aircrafts which did not hold a certificate of airworthiness or restricted certificate of airworthiness issued under this Regulation, are deemed to be a permit to fly issued in accordance with this Regulation until 28 March 2008. 2. The Annex (Part 21) to Commission Regulation (EC) No 1702/2003 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 240, 7.9.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 1701/2003 (OJ L 243, 27.9.2003, p. 5). (2) OJ L 243, 27.9.2003, p. 6. Regulation as amended by Regulation (EC) No 706/2006 (OJ L 122, 9.5.2006, p. 16). (3) EUR 15: 28 September 2003; EUR 10: 1 May 2004; EUR 2: 1 January 2007. (4) Opinion 1/2007 of 30 January 2007 and Opinion 2/2007 of 8 February 2007. (5) For EUR 15: 28 September 2003; for EUR 10: 1 May 2004 and for EUR 2: 1.1.2007. ANNEX The Annex to Regulation (EC) No 1702/2003 is amended as follows: 1. In paragraph 21A.139 the following subparagraph (b)(1)(xvii) is added: (xvii) Issue of permit to fly and approval of associated flight conditions. 2. In paragraph 21A.163 the following subparagraph (e) is added: (e) Under procedures agreed with its competent authority for production, for an aircraft it has produced and when the production organisation itself is controlling under its POA the configuration of the aircraft and is attesting conformity with the design conditions approved for the flight, to issue a permit to fly in accordance with 21A.711(c) including approval of the flight conditions in accordance with 21A.710(b). 3. In paragraph 21A.165 the following subparagraphs (j) and (k) are added: (j) Where applicable, under the privilege of 21A.163(e), determine the conditions under which a permit to fly can be issued. (k) Where applicable, under the privilege of 21A.163(e), establish compliance with 21A.711(b) and (d) before issuing a permit to fly (EASA Form 20b, see Appendix) to an aircraft. 4. The title of Subpart H of Section A is replaced by the following: SUBPART H  CERTIFICATES OF AIRWORTHINESS AND RESTRICTED CERTIFICATES OF AIRWORTHINESS 5. In paragraph 21A.173 (b) (2), the words specific certification specifications are replaced by the words specific airworthiness specifications. 6. In paragraph 21A.173 subparagraph (c) is deleted. 7. In paragraph 21A.174 subparagraph (d) is deleted. 8. Subparagraph (b) of paragraph 21A.179 is replaced by the following: (b) Where ownership of an aircraft has changed, and the aircraft has a restricted certificate of airworthiness not conforming to a restricted type-certificate, the airworthiness certificates shall be transferred together with the aircraft provided the aircraft remains on the same register, or issued only with the formal agreement of the competent authority of the Member State of registry to which it is transferred. 9. In paragraph 21A.184, the words specific certification specifications are replaced by the words specific airworthiness specifications. 10. Paragraph 21A.185 is deleted. 11. In paragraph 21A.263, subparagraph (b) is replaced by the following: (b) Subject to 21A.257(b), the Agency shall accept without further verification the following compliance documents submitted by the applicant for the purpose of obtaining: 1. the approval of flight conditions required for a permit to fly; or 2. a type-certificate or approval of a major change to a type design; or 3. a supplemental type-certificate; or 4. an ETSO authorisation under 21A.602B(b)(1); or 5. a major repair design approval. 12. In paragraph 21A.263 (c), the following subparagraphs (6) and (7) are added: 6. To approve the conditions under which a permit to fly can be issued in accordance with 21A.710(a)(2), (i) except for initial flights of:  a new type of aircraft, or  an aircraft modified by a change that is or would be classified as a significant major change or significant STC, or  an aircraft whose flight and/or piloting characteristics may have been significantly modified; (ii) except for permits to fly to be issued for the purpose of 21A.701(a)(15). 7. To issue a permit to fly in accordance with 21A.711(b) for an aircraft it has designed or modified, and when the design organisation itself is controlling under its DOA the configuration of the aircraft and is attesting conformity with the design conditions approved for the flight. 13. In paragraph 21A.265 the following subparagraphs (f) and (g) are added: (f) Where applicable, under the privilege of 21A.263(c)(6), determine the conditions under which a permit to fly can be issued. (g) Where applicable, under the privilege of 21A.263(c)(7), establish compliance with 21A.711(b) and (d) before issuing a permit to fly (EASA Form 20b, see Appendix) to an aircraft. 14. Subpart P of Section A is replaced by the following: SUBPART P  PERMIT TO FLY 21A.701 Scope Permits to fly shall be issued in accordance with this Subpart to aircraft that do not meet, or have not been shown to meet, applicable airworthiness requirements but are capable of safe flight under defined conditions and for the following purposes: 1. development; 2. showing compliance with regulations or certification specifications; 3. design organisations or production organisations crew training; 4. production flight testing of new production aircraft; 5. flying aircraft under production between production facilities; 6. flying the aircraft for customer acceptance; 7. delivering or exporting the aircraft; 8. flying the aircraft for Authority acceptance; 9. market survey, including customers crew training; 10. exhibition and air show; 11. flying the aircraft to a location where maintenance or airworthiness review are to be performed, or to a place of storage; 12. flying an aircraft at a weight in excess of its maximum certificated takeoff weight for flight beyond the normal range over water, or over land areas where adequate landing facilities or appropriate fuel is not available; 13. record breaking, air racing or similar competition; 14. flying aircraft meeting the applicable airworthiness requirements before conformity to the environmental requirements has been found; 15. for non-commercial flying activity on individual non-complex aircraft or types for which a certificate of airworthiness or restricted certificate of airworthiness is not appropriate. 21A.703 Eligibility Any natural or legal person shall be eligible as an applicant for a permit to fly except for a permit to fly requested for the purpose of 21A.701(a)(15) where the applicant shall be the owner. A person eligible for an application for permit to fly is also eligible for application for the approval of the flight conditions. 21A.705 Competent Authority Notwithstanding 21.1, for the purpose of this Subpart, the Competent Authority  shall be: (a) the authority designated by the Member State of registry; or (b) for unregistered aircraft, the authority designated by the Member State which prescribed the identification marks. 21A.707 Application for permit to fly (a) Pursuant to 21A.703 and when the applicant has not been granted the privilege to issue a permit to fly, an application for a permit to fly shall be made to the Competent Authority in a form and manner established by that authority. (b) Each application for a permit to fly shall include: 1. the purpose(s) of the flight(s), in accordance with 21A.701; 2. the ways in which the aircraft does not comply with the applicable airworthiness requirements; 3. the flight conditions approved in accordance with 21A.710. (c) Where the flight conditions are not approved at the time of application for a permit to fly, an application for approval of the flight conditions shall be made in accordance with 21A.709. 21A.708 Flight conditions Flight conditions include: (a) the configuration(s) for which the permit to fly is requested; (b) any condition or restriction necessary for safe operation of the aircraft, including: 1. the conditions or restrictions put on itineraries or airspace, or both, required for the flight(s); 2. the conditions and restrictions put on the flight crew to fly the aircraft; 3. the restrictions regarding carriage of persons other than flight crew; 4. the operating limitations, specific procedures or technical conditions to be met; 5. the specific flight test programme (if applicable); 6. the specific continuing airworthiness arrangements including maintenance instructions and regime under which they will be performed; (c) the substantiation that the aircraft is capable of safe flight under the conditions or restrictions of subparagraph (b); (d) the method used for the control of the aircraft configuration, in order to remain within the established conditions. 21A.709 Application for approval of flight conditions (a) Pursuant to 21A.707(c) and when the applicant has not been granted the privilege to approve the flight conditions, an application for approval of the flight conditions shall be made: 1. when approval of the flight conditions is related to the safety of the design, to the Agency in a form and manner established by the Agency; or 2. when approval of the flight conditions is not related to the safety of the design, to the Competent Authority in a form and manner established by that authority. (b) Each application for approval of the flight conditions shall include: 1. the proposed flight conditions; 2. the documentation supporting these conditions; and 3. a declaration that the aircraft is capable of safe flight under the conditions or restrictions of paragraph 21A.708(b). 21A.710 Approval of flight conditions (a) When approval of the flight conditions is related to the safety of the design, the flight conditions shall be approved by: 1. the Agency; or 2. an appropriately approved design organisation, under the privilege of 21A.263(c)(6). (b) When approval of the flight conditions is not related to the safety of the design, the flight conditions shall be approved by the Competent Authority, or the appropriately approved organisation that will also issue the permit to fly. (c) Before approving the flight conditions, the Agency, the Competent Authority or the approved organisation must be satisfied that the aircraft is capable of safe flight under the specified conditions and restrictions. The Agency or the Competent Authority may make or require the applicant to make any necessary inspections or tests for that purpose. 21A.711 Issue of a permit to fly (a) The Competent Authority shall issue a permit to fly: 1. upon presentation of the data required by 21A.707; and 2. when the conditions of 21A.708 have been approved in accordance with 21A.710; and 3. when the Competent Authority, through its own investigations, which may include inspections, or through procedures agreed with the applicant, is satisfied that the aircraft conforms to the design defined under 21A.708 before flight. (b) An appropriately approved design organisation may issue a permit to fly (EASA Form 20b, see Appendix) under the privilege granted under 21A.263(c)(7), when the conditions of 21A.708 have been approved in accordance with 21A.710. (c) An appropriately approved production organisation may issue a permit to fly (EASA Form 20b, see Appendix) under the privilege granted under 21A.163(e), when the conditions of 21A.708 have been approved in accordance with 21A.710. (d) The permit to fly shall specify the purpose(s) and any conditions and restrictions approved under 21A.710. (e) For permits issued under subparagraph (b) or (c), a copy of the permit to fly shall be submitted to the Competent Authority. (f) Upon evidence that any of the conditions specified in 21A.723(a) are not met for a permit to fly that an organisation has issued pursuant to subparagraph (b) or (c), that organisation shall revoke that permit to fly. 21A.713 Changes (a) Any change that invalidates the flight conditions or associated substantiation established for the permit to fly shall be approved in accordance with 21A.710. When relevant an application shall be made in accordance with 21A.709. (b) A change affecting the content of the permit to fly requires the issuance of a new permit to fly in accordance with 21A.711. 21A.715 Language The manuals, placards, listings, and instrument markings and other necessary information required by applicable certification specifications shall be presented in one or more of the official language(s) of the European Community acceptable to the Competent Authority. 21A.719 Transferability (a) A permit to fly is not transferable. (b) Notwithstanding subparagraph (a) for a permit to fly issued for the purpose of 21A.701(a)(15), where ownership of an aircraft has changed, the permit to fly shall be transferred together with the aircraft provided the aircraft remains on the same register, or issued only with the agreement of the competent authority of the Member State of registry to which it is transferred. 21A.721 Inspections The holder of, or the applicant for, a permit to fly shall provide access to the aircraft concerned at the request of the Competent Authority. 21A.723 Duration and continued validity (a) A permit to fly shall be issued for a maximum of 12 months and shall remain valid subject to: 1. compliance with the conditions and restrictions of 21A.711(d) associated to the permit to fly; 2. the permit to fly not being surrendered or revoked under 21B.530; 3. the aircraft remaining on the same register. (b) Notwithstanding subparagraph (a), a permit to fly issued for the purpose of 21A.701(a)(15) may be issued for unlimited duration. (c) Upon surrender or revocation, the permit to fly shall be returned to the Competent Authority. 21A.725 Renewal of permit to fly Renewal of the permit to fly shall be processed as a change in accordance with 21A.713. 21A.727 Obligations of the holder of a permit to fly The holder of a permit to fly shall ensure that all the conditions and restrictions associated with the permit to fly are satisfied and maintained. 21A.729 Recordkeeping (a) All documents produced to establish and justify the flight conditions shall be held by the holder of the approval of the flight conditions at the disposal of the Agency and Competent Authority and shall be retained in order to provide the information necessary to ensure the continued airworthiness of the aircraft. (b) All documents associated to the issue of permits to fly under the privilege of approved organisations, including inspection records, documents supporting the approval of flight conditions and the permit to fly itself, shall be held by the related approved organisation at the disposal of the Agency or the Competent Authority and shall be retained in order to provide the information necessary to ensure the continued airworthiness of the aircraft. 15. Paragraph 21B.20 is replaced by the following: 21B.20 Obligations of the competent authority Each competent authority of the Member State is responsible for the implementation of Section A, Subparts F, G, H, I and P only for applicants, or holders, whose principal place of business is in its territory. 16. In paragraph 21B.25 subparagraph (a) is replaced by the following: (a) General: The Member State shall designate a competent authority with allocated responsibilities for the implementation of Section A, Subparts F, G, H, I and P with documented procedures, organisation structure and staff. 17. The title of Subpart H of Section B is replaced by the following: SUBPART H  CERTIFICATES OF AIRWORTHINESS AND RESTRICTED CERTIFICATES OF AIRWORTHINESS 18. In paragraph 21B.325 subparagraph (a) is replaced by the following: (a) The competent authority of the Member State of registry shall, as applicable, issue, or amend a Certificate of Airworthiness (EASA Form 25, see Appendix) or Restricted Certificate of Airworthiness (EASA Form 24, see Appendix) without undue delay when it is satisfied that the applicable requirements of Section A, Subpart H are met. 19. Paragraph 21B.330 is replaced by the following: 21B.330 Suspension and revocation of certificates of airworthiness and restricted certificates of airworthiness (a) Upon evidence that any of the conditions specified in 21A.181(a) is not met, the competent authority of the Member State of registry shall suspend or revoke an airworthiness certificate. (b) Upon issuance of the notice of suspension and revocation of a certificate of airworthiness or restricted certificate of airworthiness the competent authority of the Member State of registry shall state the reasons for the suspension or revocation and inform the holder of the certificate on its right to appeal. 20. Subpart P of Section B is replaced by the following: SUBPART P  PERMIT TO FLY 21B.520 Investigation (a) The Competent Authority shall perform sufficient investigation activities to justify the issuance, or revocation of the permit to fly. (b) The Competent Authority shall prepare evaluation procedures covering at least the following elements: 1. evaluation of the eligibility of the applicant; 2. evaluation of the eligibility of the application; 3. evaluation of the documentation received with the application; 4. inspection of the aircraft; 5. approval of the flight conditions in accordance with 21A.710(b). 21B.525 Issue of permits to fly The Competent Authority shall issue a permit to fly (EASA Form 20a, see Appendix) when it is satisfied that the applicable requirements of Section A, Subpart P are met. 21B.530 Revocation of permits to fly (a) Upon evidence that any of the conditions specified in 21A.723(a) are not met for a permit to fly it has issued, the Competent Authority shall revoke that permit to fly. (b) Upon issuance of the notice of revocation of a permit to fly the Competent Authority shall state the reasons for the revocation and inform the holder of the permit to fly on the right to appeal. 21B.545 Record keeping (a) The Competent Authority shall operate a system of record keeping that provides adequate traceability of the process for the issue and revocation of each individual permit to fly. (b) The records shall at least contain: 1. the documents provided by the applicant; 2. documents established during the investigation, in which the activities and the final results of the elements defined in 21B.520(b) are stated; and 3. a copy of the permit to fly. (c) The records shall be kept for a minimum of six years after the permit ceases to be valid. 21. The list of Appendices is replaced by the following: Appendix I  EASA Form 1 Authorised release Certificate Appendix II  EASA Form 15a Airworthiness Review Certificate Appendix III  EASA Form 20a Permit to Fly Appendix IV  EASA Form 20b Permit to Fly (issued by approved organisations) Appendix V  EASA Form 24 Restricted Certificate of Airworthiness Appendix VI  EASA Form 25 Certificate of Airworthiness Appendix VII  EASA Form 45 Noise Certificate Appendix VIII  EASA Form 52 Aircraft Statement of Conformity Appendix IX  EASA Form 53 Certificate of Release to Service Appendix X  EASA Form 55 Production Organisation Approval Certificate Appendix XI  EASA Form 65 Letter of Agreement [Production without POA] 22. EASA Form 20 is replaced by the following: 23. The following EASA Form 20b is added: 24. Sheet B of EASA Form 55 is replaced by the following: